Vistos los alegatos y especialmente la declaración que en su alegato hace el re-gistrador respecto a la omisión del recurrente de acompañar copia certificada, debidamente autenticada del matrimonio a que se hace referencia en la escritura de hipoteca voluntaria, donde aparece el defecto subsanable que es objeto del recurso, y la'doctrina de los casos de Pujals v. El Registrador, 20 D. P. R. 43, Rivera v. El Registrador, 26 D. P. R. 625, Ortiz v. Registrador 23 D. P. R. 702, y Ochoa v. Registrador, 26 D. P. R. 783, se confirma la nota.